Appeal by defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered February 14, 1990, convicting him of attempted forgery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court could have reasonably denied the defendant’s speedy trial motion based on a finding that his use of aliases *900and differing social security numbers were part of a comprehensive pattern of deception aimed at avoiding prosecution (see, People v Taylor, 139 AD2d 543). Therefore, the decision of counsel to withdraw the defendant’s speedy trial motion in exchange for the opportunity to plead guilty to a reduced charge and receive the minimum lawful sentence to run concurrently with the sentence the defendant was already serving in Nassau County did not constitute ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147).
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.